Citation Nr: 0726278	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-13 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for anxiety disorder.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a hearing loss.

7.  Entitlement to service connection for a right leg 
disorder.

8.  Entitlement to service connection for a bilateral hip 
disorder.

9.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 2001 to April 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2007.  


The issues of entitlement to service connection for hearing 
loss, a right leg disorder, a bilateral hip disorder, joint 
pain, to include as due to an undiagnosed illness, and muscle 
pain, to include as due to an undiagnosed illness are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a current kidney disorder.

2.  The veteran does not have a diagnosis of PTSD.

3.  The veteran's adjustment disorder with mixed anxiety and 
depressed mood is related to his military service.

4.  There is competent evidence of record that links the 
veteran's erectile dysfunction to his adjustment disorder.

5.  The veteran's headaches are related to his military 
service.


CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred or aggravated as a 
result of military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  PTSD was not incurred or aggravated as a result of 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304.

3.  An adjustment disorder with mixed anxiety and depressed 
mood was incurred during military service.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

4.  The veteran's erectile dysfunction is secondary to his 
anxiety disorder with mixed anxiety and depressed mood.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2006).

5.  Headaches were incurred during military service. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The provisions also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran submitted his claim in April 
2005.  By letter dated in May 2005, the RO advised the 
veteran of the evidence required to substantiate his claim 
for service connection.  The letter also advised the veteran 
of the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The letter 
also asked that the veteran provide any evidence in his 
possession that pertained to his claim, as per § 3.159(b)(1). 

The veteran's claim was adjudicated in August 2005.  He was 
denied service connection for the issues listed on appeal in 
this case.  

The Board finds that the veteran was provided with the notice 
required by the VCAA.  He was afforded a meaningful 
opportunity to participate in the development of his claim.  
The veteran noted that all of his treatment was recorded in 
his service medical records and his claim was filed on his 
day of release from active duty.  There is no evidence of 
prejudice to the veteran based on any notice deficiency and 
he has not alleged any prejudice.  Thus, the Board is 
satisfied that the duty to notify requirements under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, VA examination reports, VA treatment 
records, a transcript of hearing testimony from February 
2007, and statements from the veteran.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with the 
notice required by the decision in Dingess in conjunction 
with a statement of the case issued in April 2006.  

I.  Background

The veteran served on active duty from April 2001 to April 
2005.  He had service in the Southwest Asia Theater of 
operations from February 2003 to May 2003.  The veteran also 
participated in combat in Iraq from March 2003 to May 2003.  
The veteran's participation in combat is shown by his award 
of the Combat Action Ribbon and Presidential Unit Citation.

The veteran's service medical records (SMRs) are negative for 
treatment of a psychiatric disorder, erectile dysfunction, 
joint pain or muscle pain.  In fact, the veteran specifically 
denied having any joint pains on evaluation in August 2003.   
The veteran was seen for headaches as associated with 
symptoms described for gastrointestinal problems.  He was 
also noted to suffer from headaches in a report from Carolina 
Physicians, dated in March 2005.  The veteran had an 
ultrasound of the abdomen performed in March 2005.  The 
report noted that the kidneys were normal in size but that 
both kidneys demonstrated mildly increased cortical 
echotexture.  This was said to raise the possibility of 
medical renal disease.  The report recommended correlation 
with creatinine level.  The report added that, 
morphologically, the kidneys were normal without evidence of 
mass or hydronephrosis.

The veteran submitted his current claim for disability 
compensation benefits in April 2005.  In fact, the claim was 
received on the day of the veteran's release from active 
duty, April 22, 2005.

The veteran was afforded a VA neurology examination in May 
2005.  The veteran reported that his headaches had begun 
after his deployment.  They had worsened over time.  The 
headaches occurred two to three times per month.  There was 
an associated photo/phonophobia, nausea with possible 
vomiting, and weakness.  The veteran also complained of neck 
pain that would come and go, usually preceding a headache.  
There was no radiation into the arm or fingers and there was 
no numbness or weakness in the upper extremities.  The 
veteran was noted to have had a back injury with persisting 
back pain.  The assessment was that there were no 
neurological deficits related to spine disease.  The examiner 
stated that the veteran had common migraine headaches with 
frequent headaches, and perhaps two prostrating headaches per 
month.  

The veteran had a VA mental disorders examination in June 
2005.  The veteran was to be evaluated for his PTSD claim and 
anxiety disorder.  The veteran's history of military service, 
to include combat, was noted.  The veteran provided 
information regarding stressful events he had witnessed and 
participated in while in combat in Iraq.  The veteran 
reported that he had experienced his symptoms since March 
2005.  The examiner provide an Axis I diagnosis of adjustment 
disorder with mixed anxiety and depressed mood.  There was no 
diagnosis of PTSD.  She listed several factors under Axis IV 
to include poor psychosocial support, housing problems, 
economic problems, marital problems, and exposure to war 
trauma.  

The examiner added that the veteran met some of the 
diagnostic criteria for a diagnosis of PTSD but not all.  She 
said she was unable to specifically relate the veteran's 
adjustment disorder to his experiences in Iraq.  She said it 
appeared to be related to current personal stresses.  

The veteran was afforded a VA general medical examination in 
June 2005.  The examiner noted that the veteran was claiming 
entitlement to service connection for several disorders, to 
include sexual dysfunction, and a kidney disorder.  The 
veteran related that he was told that he needed to see 
someone about his kidneys.  He did not know any specifics 
about why he needed a follow-up.  The veteran had no specific 
complaints in regard to his kidneys.  The veteran also 
described having difficulties with erections since he had 
returned from Iraq.  The examiner stated that there was no 
evidence of a current kidney disorder.  The examination was 
normal and the renal function, as checked by laboratory 
study, was also said to be normal.  The examiner also said 
that the veteran's sexual dysfunction/erectile dysfunction 
was more likely than not due to his adjustment disorder with 
mixed anxiety and depressed mood.

Associated with the claims folder are VA treatment records 
for the period from July 2005 to August 2005.  The veteran 
was seen in the mental health clinic during that time.  The 
adjustment disorder diagnosis was confirmed several times.  
The veteran was also seen on one occasion in the urology 
clinic in August 2005.  He was to be evaluated for 
infertility.  The clinical entry noted that the veteran had 
occasional difficulty maintaining an erection.  

The veteran testified at a Travel Board hearing in February 
2007.  He said that he began having headaches following his 
deployment to Iraq in 2003.  He tried several over-the-
counter medications with only little relief.  He said he went 
to his doctor in service for his headaches but was told to 
take Tylenol and hydrate.  He said that the headaches started 
off as one to three times per month.  He said he could have 
one or two a week now.  He said, at times, he did not want to 
hear anything, see any light, move, or speak because of the 
headaches.  The veteran provided additional testimony about 
his experiences in Iraq and how they had affected him.  The 
veteran related how he had began receiving treatment for his 
anxiety in 2005 until it was interrupted by Hurricane 
Katrina.  He had not had treatment since that time.  As to 
his erectile dysfunction, the veteran said he noticed it as a 
problem on his return from Iraq.  He noted he was to be 
evaluated for infertility but this was also disrupted by the 
hurricane in 2005.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  

A.  Kidney Disorder

The veteran has said he was told that there was something 
wrong with his kidney based on tests done while he was on 
active duty.  An ultrasound report of the abdomen performed 
in March 2005 indicated mildly increased cortical echotexture 
for both kidneys.  This was said to raise the possibility of 
medical renal disease.  It was recommended that this be 
confirmed by laboratory tests.

The June 2005 VA general medical examination found no 
evidence of kidney disease.  This was based on both a 
clinical examination and laboratory tests.  

Thus there is no evidence of a kidney disorder of record.  
Absent evidence of a current disorder, the claim for service 
connection must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (current disability is a prerequisite to an 
award of service connection).  

B.  PTSD

In addition to the other requirements for service connection, 
establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2006); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. § 
3.304(f) (2006); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  

The evidence of record clearly establishes the veteran's 
involvement in combat.  The June 2005 VA examination report 
noted a number of stressors from the veteran associated with 
that combat service.  However, the VA examiner found that the 
veteran's symptomatology did not satisfy the requisite 
criteria to establish a diagnosis of PTSD.  There is no other 
evidence of record that provides for a diagnosis of PTSD.

In the absence of a diagnosis of PTSD, the veteran's claim 
for service connection must be denied.

C.  Adjustment Disorder

The veteran was released from active duty in April 2005.  He 
submitted his claim for a psychiatric disorder, other than 
PTSD, on the day of his separation.  The veteran was afforded 
a VA examination in June 2005, approximately two months after 
he was released from active duty.  He was diagnosed with an 
adjustment disorder with mixed anxiety and depressed mood.  

The examiner stated that she was unable to relate the 
diagnosis to the veteran's service in Iraq.  However, that is 
not necessary.  The disorder need only be related to the 
veteran's military service.  The Board notes that the 
examiner related a date of onset of symptoms as March 2005, a 
date when the veteran was still on active duty.  

VA treatment records show that the veteran's diagnosis of 
adjustment disorder was confirmed on several mental health 
clinic visits in July and August 2005, respectively.  The 
veteran testified as to his continued problems with anxiety 
and depression.  

The Board finds that the evidence establishes that the 
veteran's adjustment disorder is related to service.  
Accordingly, service connection for an adjustment disorder 
with mixed anxiety and depressed mood is warranted.

D. Erectile Dysfunction

The law provides that service connection may be granted for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  The Board notes that the regulation addressing 
service connection for disabilities on a secondary basis, 38 
C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. 
Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 
2006.  However, this change was in regard to nonservice-
connected disabilities that were aggravated by a service 
connected disability and is not applicable in this instance.

The veteran was afforded a VA general medical examination in 
June 2005.  Although the examination report is shown to be 
dated prior to the mental disorders examination, the general 
medical examiner was clearly aware of the diagnosis provided 
as a result of the mental disorders examination.  In that 
regard, the general medical examiner stated that it was at 
least as likely as not that the veteran's erectile 
dysfunction was due to his adjustment disorder with mixed 
anxiety and depressed mood.

VA treatment records show that the veteran was seen for 
evaluation of his disorder in August 2005.  The veteran 
testified that he still suffered from erectile dysfunction at 
the time of his Travel Board hearing in February 2007.  He 
was to undergo further testing and evaluation but this was 
disrupted by the hurricane in 2005.  

In light of the opinion expressed by the VA general medical 
examiner, and the grant of service connection for an 
adjustment disorder, service connection for the veteran's 
erectile dysfunction, as secondary to an adjustment disorder 
is warranted.  See 38 C.F.R. § 3.310(a).

E.  Headaches

The veteran's SMRs reflect only isolated treatment for 
headaches.  He was treated for headaches associated with GI 
complaints.  He was also noted to have headaches as reported 
on the evaluation from Carolina Physicians.

The VA neurology examination noted that the veteran had 
headaches soon after deployment in 2003.  The examiner stated 
that the veteran had common migraine headaches with frequent 
headaches, and perhaps two prostrating headaches per month.

The veteran testified as to his headaches beginning soon 
after his deployment.  He also testified that the headaches 
had continued and had gotten progressively stronger since his 
examination in 2005.

Thus there is evidence of the veteran having headaches in 
service, and evidence of common migraines based on 
examination report, within two months after service.  The 
veteran testified in February 2007 that he continued to 
experience headaches since his examination in 2005.  

The Board finds that the evidence supports a grant of service 
connection for migraine headaches.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a kidney disorder or PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).


ORDER

Entitlement to service connection for a kidney disorder is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an adjustment disorder 
with mixed anxiety and depressed mood is granted.

Entitlement to service connection for erectile dysfunction, 
as secondary to the veteran's adjustment disorder, is 
granted.

Entitlement to service connection for headaches is granted.


REMAND

The veteran is seeking entitlement to service connection for 
hearing loss.  For the purposes of applying the law 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The veteran served as an amphibious assault vehicle crewman 
during service.  He also participated in combat from March to 
May 2003.  

The veteran's entrance physical examination contains the 
results of an audiogram done in January 2001.  The veteran 
had an average decibel loss of 2 in each for the frequencies 
from 500 to 4,000 Hertz.  The veteran had another audiogram 
in November 2003.  He had an average decibel hearing loss of 
6 in the right ear and 10 in the left ear.  In August 2004 he 
had a hearing conservation audiogram.  He now had an average 
decibel loss of 7 in the right ear and 17 in the left.  

The veteran was afforded a VA audiology examination in July 
2005.  The veteran complained of difficulty in hearing his 
wife, the television or the radio.  The veteran gave no 
history of pre- or post-service noise exposure.  He did not 
complain of tinnitus.  Audiometric testing revealed puretone 
thresholds of 15, 20, 35, 20, and 30 decibels in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively. Testing revealed puretone thresholds of 25, 30, 
20, 20, and 30 in the left ear for the same frequencies.  The 
average decibel loss in the right ear was 24 and in the left 
ear it was 25.  The veteran had a speech recognition score of 
96 percent in each ear.  The examiner said that the veteran's 
hearing was within normal limits with a mild sensorineural 
loss at several levels.  The examiner added that the loss was 
more likely than not related to the veteran's military 
service; however, without review of previous audiograms, this 
could not be definitely held.

The veteran testified in regard to his hearing loss in 
February 2007.  He related how he had to look at individuals 
as they spoke to assist him in knowing what they were saying.  
He also related that it was much more difficult hearing with 
background noises.

The evidence of record clearly demonstrates a steady decline 
in the veteran's measured ability to hear.  There is a 
notable contrast between the results of his audiogram in 
January 2001 and the audiogram from July 2005.  The veteran 
has testified to his continued difficulty in hearing.  The 
Board finds that a new examination is in order to assess the 
veteran's hearing loss claim.  

The veteran's SMRs document an injury to his right leg in 
June 2004.  He was diagnosed with contusions and strain of 
the right leg at that time.  He was seen again in July 2004.  
He had edema and ecchymosis of the right ankle.  The SMRs do 
not contain evidence of further treatment. 

The veteran stated on his Report of Medical Assessment, DD 
Form 269, that he intended to file a claim for benefits 
related to his right calf.  The veteran reported that he had 
an indentation on his right calf and that he had constant 
pain at the time he submitted his claim in April 2005.  

The veteran was afforded a VA orthopedic examination in June 
2005.  However, his right leg was not examined for the 
claimed disability.  The examiner made some general findings 
but did not address the veteran's complaints regarding the 
right leg.  The examination focused on the veteran's left leg 
and left knee.  

The veteran testified as to his continuing to have pain in 
the right leg.  He noted that he had a "dent" in his leg 
that was still there from when he injured his leg in service.  
An examination is required to assess the veteran's claim for 
disability involving his right leg.

In regard to undiagnosed illness claims, service connection 
may be granted on a presumptive basis if there is evidence 
(1) that the claimant is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
(IBS)) that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317); (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2006).  

In addition, there must be objective indications of chronic 
disability that include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3). 

The presumptive period for Gulf War veterans was extended to 
2011 by way of a change to the regulations in December 2006.  
See 71 Fed. Reg. 75, 669-75,672 (Dec. 18, 2006).  

The veteran was denied service connection for joint pain, and 
muscle pain, to include as due to an undiagnosed illness.  
The denial was based on the SMRs not showing evidence of 
complaints or treatment for the respective disorders.

The veteran testified regarding his joint and muscle pain in 
February 2007.  He said that his biggest problems were with 
his back, hips, and right leg.  (Transcript p. 34).  However, 
the veteran also testified that he had pain in his body from 
the chest down "24/7".  (Transcript p. 14).

As noted, supra, the veteran was afforded a VA general 
medical examination in June 2005.  However, his complaints of 
joint and muscle pain were not explored.  The examiner 
referred the reader to the veteran's orthopedic examination.  
That examination report reviewed the veteran's spine, hips 
and left leg but did not address overall complaints of joint 
and muscle pain.  

The neurology examiner reported that the veteran complained 
of neck pain.  The examiner also said that the veteran had 
mild vibration sense impairment in all four extremities.  The 
examiner added an addendum to the report wherein he said that 
vibration sense loss might be expected as a result of large 
fiber neuropathy.  He said that the veteran's nerve 
conduction velocity (NCV) studies were normal and this 
indicated an absence of a large fiber neuropathy.  The 
examiner said that there were subjective complaints and 
findings without objective evidence of neurologic disease.

A review of the history portion of the examination report 
does not show exactly what subjective complaints the examiner 
was referring to in the addendum.  It could be he felt the 
loss of vibration sense represented the subjective 
complaints; but it is not clear.

In light of the veteran's testimony regarding his continued 
complaints of pain, to include his hips, the lack of 
examination findings to address the joint and muscle pain 
complaints, and the results of the neurology examination, a 
new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
specific notice regarding the requirements 
to substantiate a claim based on an 
undiagnosed illness.  The RO should also 
ask that he identify the names, addresses 
and approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent 
to his claim from 2005 to the present.  
The RO should attempt to obtain and 
associate with the claims folder any 
medical records identified by the veteran.  

2.  The veteran should be afforded an 
audiology examination.  The claims folder 
must be made available to the examiner 
for review as part of the examination 
process.  If the results of the 
examination demonstrate that the veteran 
satisfies the requirements for service 
connection for a hearing loss disability 
under 38 C.F.R. § 3.385, the examiner is 
asked to provide an opinion whether there 
is at least a 50 percent probability or 
greater that such hearing loss is related 
to the veteran's military service.

3.  The veteran should be afforded an 
examination to assess his claim involving 
his right leg.  The claims folder must be 
made available to the examiner for review 
as part of the examination process.  The 
veteran's SMRs show that he sustained an 
injury to the right leg/ankle in June 
2004.  He maintains that he continues to 
suffer from residuals of that injury.  
The examiner is asked to identify any and 
all disorders involving the right 
leg/ankle.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  

The examiner is also asked to provide an 
opinion whether there is at least a 
50 percent probability or greater that 
identified disorder of the right 
leg/ankle is related to the veteran's 
military service.  A complete rationale 
for all opinions expressed must be 
provided.

4.  The veteran should also be afforded an 
examination(s) to assess his claim 
involving joint and muscle pain, to 
include as due to an undiagnosed illness.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review as part of the 
examination process.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  

The examiner should specifically opine as 
to whether any of the veteran's joint or 
muscle complaints, to include the hips, 
may be attributed to a known clinical 
diagnosis, or whether they are more likely 
manifestations of an undiagnosed illness.  
If the veteran's complaints can be 
attributed to a clinical diagnosis, the 
examiner is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
identified disorder is related to the 
veteran's military service.  A complete 
rationale for all opinions expressed must 
be provided.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


